Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
This action is in response to the preliminary amendment filed on 01/22/2019.
Claims 1-18 are presently pending.
The new drawings are acceptable.
The Specification, as amended, is acceptable.

Duplicate Claim Warning

Claims 13-17 are duplicates of claims 7-11 respectively. 

Applicant is advised that should claims 7-11 be found allowable, claims 13-17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rainville et al., USPGPUB 2002/0069411 (hereinafter “Rainville”).
  
Regarding claim 1, Rainville discloses a method for personalized presentation of a multimedia content assembly (Abstract), comprising:
Providing, on a server (Fig. 1, 100), a media content component by using a presentation mode in which one or more presentation layers superimpose (As described with respect to Figs. 3, 4, and 5; ¶¶ [27]-[32]);
sending signaling information for describing a presentation layer layout from the server to a client device (Signaling as sent from 100 to the STB 101); and
presenting, on the client device (STB 101, Display 102), a multimedia content assembly in a personalized manner (As selected by the user via control 107, ¶ [37]) according to the signaling information of the presentation layers (As described with respect to display logic of Fig. 6, and detailed in Figs. 7 and 8; ¶¶ [33]-[64]).

Regarding claim 2, Rainville discloses describing the signaling information about the presentation layer layout, wherein the signaling information comprises one or more (Note: due to recitation of “one or more” only evidence of one feature need be offered to meet the claim language) of: a sequence number (Sequence of boxes as in Fig. 8, with respect to presentation of video and/ or web pages via HTML as shown in Fig. 8; ¶¶ [40]-[64]), a playback device number (IP address as necessary for transmission and receipt of web traffic/ pages as in ¶¶ [22][25]), a central location and a length and width of a display area (Fig. 8, 801, 802; ¶¶ [37]-[38], [43]-[54]), a layer display order (¶¶ [56]-[64]), and a fitting type of media content relative to the display area, of each layer (Fig. 8, 801, 802; ¶¶ [37]-[38], [43]-[54]), whether the layer can be adjusted (¶ [60]), and transparency of the layer (As described with respect to  ¶¶ [43]-[54]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 3-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rainville, in view of Gonzalez, USPGPUB 2007/0005795 (hereinafter “Gonzalez”).

Regarding claim 3, Rainville is not explicit in wherein when the layout needs to be updated, the server side is configured to transmit signaling information for updating the presentation layout to the client device.

However, Gonzales discloses a method and system for Dynamic Media Composition (DMC) (¶ [32]) using Interactive Audio Visual Markup Language (IAVML) (¶ [306]) using HTML/ XML scripts (Fig. 15, ¶ [353]) so wherein when the layout needs to be updated, the server side is configured to transmit signaling information for updating the presentation layout to the client device (¶¶ [60], [183], [449]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Rainville with Gonzalez’ teachings in order to further improve on the XML disclosure of Rainville and provide dynamic interactivity to the viewer.



Regarding claim 4, the system of Rainville and Gonzalez discloses wherein the signaling information for updating the presentation layout comprises one or more of: deleting a layer (Gonzalez: ¶¶ [59], [79]), adding a new layer (Gonzalez: ¶ [32]), changing a display order of a layer (Rainville: modes of display as initiated by the user ¶¶ [57]-[63]; Gonzales: ¶ [321]), changing a display variable of a layer (Gonzalez: ¶¶ [26], [32], [34]), and informing the client how to change current presentation (The communication from the server informs the client device as to how the changes should be treated, as described by Rainville and Gonzalez in the cited paragraphs for updates/ changes).

Claim 5 is rejected by the same analysis as 4 as the communication from the server instructs the client device as to how the changes should be treated, as described by Rainville and Gonzalez in the cited paragraphs for updates/ changes.

Regarding claim 6, the system of Rainville and Gonzalez discloses informing, by the server, the client device of signaling information of a presentation layer that corresponds to consumption and that is of the media content component, and implementing, by the client device, correct presentation after parsing the signaling information (Gonzalez: as analyzed in claims 4 and 5 above, based on layout tags/ rules and users’ interactions/ consumption (¶¶ [402], [432]), various updates are communicated between the server and the client device; ¶¶ [26], [32], [34], [60], [183], [444], [449], [624]).

Regarding claim 7, the system of Rainville and Gonzalez discloses wherein a descriptor for describing a presentation layer corresponding to media content is located on the server (Rainville: The scripts as shown in Fig. 8 are on the server and communicated the same to the client device), and the descriptor is configured to describe information comprising a number of a layer of presentation corresponding to the media content (Rainville: As described with respect to Figs. 7, and 8 and analyzed in claim 1), a number of a layer in which presentation to be exchanged (Rainville: Video as arrived/ decoded from the source broadcast, ¶¶ [40]-[43]), and a number of a layer in which presentation to be copied (Rainville: Web pages and internet data as obtained/ copied from the Web, ¶ [57]-[62]), and the client device freely replaces or copies a presentation layer by using information about a location at which a media content component can be is replaced and that is informed by the server, or information about a location at which a media content component to be copied and that is informed by the server side (Rainville: Web page address), and when a tag for indicating whether a layer can be adjusted indicates that the layer can be adjusted, adjusts a display location size, a display order, a fitting manner, or transparency of the layer in a personalized manner, while presentation of other users are not affected (Gonzalez: object/layout  tags/ rules per ¶¶ [402], [432], based on user interactions ¶ [432], and changes made to various display parameters such as transparency (¶¶ [26], [32], [34]).

Regarding claim 8, the system of Rainville and Gonzalez discloses the server configured to implement the method according to claim 1 (Rainville: Fig. 1, 100; Gonzalez: Fig. 1, Server), the server comprising:
a signaling configuration interface and generation module, configured to obtain layout information about the presentation layer layout (Rainville: As analyzed in claim 1 with respect to Figs. 7 and 8 and their corresponding descriptions), or layout update information and information corresponding to a content component (Gonzalez: ¶¶ [60], [183], [449]), and make the obtained information into signaling information (Rainville and Gonzalez as cites above);
a signaling version management module, configured to manage version numbers of the signaling information, so as to send correct signaling information to a client device (Gonzalez: ¶ [495], [497], [558], [645]; Also See Fig. 2 and corresponding description); and
a signaling sending module, configured to pack the signaling information into a data packet in accordance with a transmission protocol, and send the data packet to a specified client device (Rainville: Operation of server 100 packing and sending the signals via 103 to the client device; Gonzalez: Signals as generated by the server of Fig. 1 and packaged for transmission to the client device decoding engine 62 via 76).

The client device of claim 9 recites similar features as those of the method of claim 1 and the sever of claim 8, effectuated by the same, therefore, is rejected by the same analysis.

Regarding claim 10, the system of Rainville and Gonzalez further discloses a user operation interface module (Rainville: Fig. 1, 107; Gonzalez: Fig. 6, 32, ¶ [427], wherein
the user operation interface module is configured to: according to variable flags that are of the presentation layers and that are in the signaling information, inform a user of types and a range of the presentation layers that are variable, and transfer obtained personalized adjustment command of the user on the presentation layer to the rendering module for related adjustment (Rainville: as analyzed with respect to claim 1, Figs. 3-8; ¶¶ [40]-[63]; Gonzalez: ¶¶ [427], [430]-[432], [484]); and
the rendering module is configured to change the presentation layout at any time according to an adjustment command of the user operation interface module (Rainville: as analyzed with respect to claim 1, Figs. 3-8; ¶¶ [40]-[63]; Gonzalez: ¶¶ [427], [430]-[432], [484]).

The system of claim 11, recites similar features as those of the server of claim 8 and the client device of claim 9, therefore, is rejected by the same analysis.

The system of claim 12 recites similar features as those of the system of claim 11 and the client device of claim 10, therefore, is rejected by the same analysis.

Claim 13 recites duplicate features as those of claim 7, therefore, is rejected the same.

Claim 14 recites duplicate features as those of claim 8, therefore, is rejected the same.

Claim 15 recites duplicate features as those of claim 9, therefore, is rejected the same.

Claim 16 recites duplicate features as those of claim 10, therefore, is rejected the same.

Claim 17 recites duplicate features as those of claim 11, therefore, is rejected the same.

The system of claim 18 recites similar features as those of  claims 9 and 10, therefore, is rejected by the same analysis.


Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure. Applicants are required, under 37 CFR § 1.111 (c), to consider these references fully when responding to this Office Action.

Russell et al., USPGPUB 2015/0074243, a stream of the media segment to the client from a media server is obtained and supplemental content (SC) is accessed from storage in the client or from an SC server. The access of the SC from the SC server can be performed before receiving the request, or while obtaining the stream, or after the stream has been obtained. Further, the method includes combining the media segment with the SC at the client, which inserts the SC to add or augment video frames from the media segment. The combination is then displayed to the user. See Figs. 10-13 and corresponding descriptions.

Marusich et al., USPGPUB 2015/0261425, discloses  methods and arrangements for the optimized configuration of media bundles to facilitate media presentations on client devices. In particular, media bundles are submitted by content providers for displaying media presentations associated with a video or audio product. The media bundles can contain instructions for presenting content, as well as digital media assets for use in media presentations. The media bundles are then optimized for the formatting and presentation of media content based on the unique display and usage characteristics of the client device, and are displayed on the client device in the optimized fashion (Figs. 4-7 and corresponding description).

Richman et al., USPGPUB 2017/0272830, discloses a multi-window user interface (UI) is presented in various configurations and operational uses to leverage the relatively large display canvas afforded by large screen display devices such as 4K or 8K displays. Along with the various "Multiview" aspects, content delivery techniques, content selection techniques, and level of service techniques also are presented (See Figs. 7-18).


Contacts


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MARANDI whose telephone number is (571)270-1843.  The examiner can normally be reached on Monday-Friday 8-7 ET flex.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R MARANDI/Primary Examiner, Art Unit 2421